DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 09/10/21 in response to the non-final Office Action mailed 03/10/21. 
Status of Claims 
2)	Claims 25, 35, 40, 44 and 47 have been amended via the amendment filed 09/10/21.
	Claims 34, 39, 42, 43, 45 and 48 have been canceled via the amendment filed 09/10/21.
	New claims 49-52 have been added via the amendment filed 09/10/21.
	Claims 25, 27, 31, 35, 38, 40, 44, 46, 47 and 49-52 are pending and are under examination.
Terminal Disclaimer
3)	Acknowledgment is made of Applicants’ terminal disclaimer filed 09/10/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending application 16916194. 
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  	
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record. 
Declarations under 37 CFR 1.132
6)	Acknowledgment is made of the declarations of Dr. Satvinder Mudan (hereafter the Mudan Declaration) and Dr. Andy Gaya (hereafter the Gaya Declaration) filed 09/10/21 under 37 CFR 1.132. The declarations have been carefully considered herein below.          
The Gaya declaration in essence states the following: 
The Immodulon Report dated June 22, 2012 and clinical study NCT01539824 was a Phase 2 clinical trial involving administration of IMM-101 in combination with stereotactic ablative body radiotherapy (SABR), administered by the CyberKnife system. The purpose of this study was to investigate the safety and effects of IMM-101 (Mycobacterium obuense preparation) in combination with a single targeted dose of 25Gy radiation to the target metastasized tumour growth in the liver in patients with metastatic colorectal cancer in whom 
Both declarations state that IMM-I01 activates the innate and adaptive immune system, activating dendritic cells (DCs), inducing a cytotoxic T-lymphocyte (CTL)-mediated immune response against the cancer cells, and inducing a type 1 T helper (Th1) cell immune response against the cancer cells. Liberation of the desirable tumour antigens from the tumour makes them available for the enhanced effect conferred by IMM-101. 
Both declarations analogize antigen-bearing tumour, whether primary tumour or metastatic tumour tissue, to a fruit-bearing tree and state that one may obtain the fruit through a singular effort of chopping down the tree and hoping that the fruit it yields will be sufficient for one’s needs. The declarations state that alternatively, one may periodically shake the tree to release the fruit one desires, leaving the tree intact. The latter approach is said to involve inflicting damage to the tumour with repeated doses of radiation, resulting in tumour antigen leakage, without eradicating the tumour, which can be achieved using multiple low doses or fractions of radiation therapy, also known as a fractionated dose, as opposed to a single large dose of radiation (radiosurgery). Said declarations further state that based on the clinical experience and the immunotherapeutic nature of the approach, it is reasonable to expect that the synergy achieved using the combination of fractionated targeted radiotherapy and IMM-101 would be applicable to pancreatic cancer in general, including those pancreatic cancers and stages noted by the Office as well as other cancer types.
The contents of the declarations set forth supra have been noted.  The single dose radiation treatment issue is now moot in light of the claim amendments. 
	The Mudan declaration further states the following: 
	At the time the priority application was originally filed in Great Britain in December 2, 2011 (application no. GB 1120779.2), it was determined that cancer can be treated by Mycobacterium obuense (referred to as IMM-101) to the patient as an immunomodulator. In paragraphs [0021], [0032] and [0035] of the patent application, it is explained that the ablative disruption therapy is administered to the tumour in a manner that induces damage to the tumour, without eradicating the tumour, so that the tumour antigens necessary for a strong anti-tumour response are released and thus available to be utilized by the patient’s immune system to recognize and target the tumour. Immune dysregulation is a key feature of cancer, including impaired cell-mediated immunity and a T helper type 2 (Th2) bias. As explained in paragraph [0048] of the patent application, this type of injury to the tumour invokes a cascade of beneficial immunological events, including, but not limited to DC migration to the tumour site, uptake of tumour antigens by the incoming DCs, migration of the antigen-loaded DCs to regional lymph nodes, and activation of tumour antigen-specific T cells capable of tumour destruction, as well as elimination of regulatory immune cell populations in and around the tumour that are anergic or would otherwise hinder development of the effective anti-tumour T cell response.
The Mudan declaration provides the following partial segment of Figure 3 of the 2015 Costa Neves publication depicting only selective treatment steps:

    PNG
    media_image1.png
    311
    603
    media_image1.png
    Greyscale


At paragraph 7, the Mudan declaration refers to the 2015 Costa Neves publication disclosing a case study involving a 72-year-old female patient with metastatic pancreatic cancer who entered into a Phase II clinical trial (NCT01303172) in March 2012 and was treated with IMM-101 in combination with gemcitabine. At paragraphs 8-11, the Mudan declaration reproduces certain sentences from the 2015 Costa Neves reference. At paragraph 8, the Mudan declaration notes the circulating levels of CA19.9 decreasing following the addition of the nab-paclitaxel agent to the gemcitabine and IMM-101 combination and an excellent and sustained partial response for the following six cycles. Said treatment outcome is stated as being the complete eradication of the evaluable metastatic disease and stabilization of the primary tumour. At paragraph 9, the Mudan declaration notes the consolidation chemoradiation therapy of a dose of 59.4 Gy in 33 fractions provided to the patient with concomitant capecitabine and IMM-101.  The declaration states that this fractionated targeted radiotherapy to the pancreas as depicted in timeline of Figure 3 is designed to repeatedly injure the tumour over a number of episodes, thus releasing tumour antigens. The declaration states that IMM-101 was continued with the hypothesis that it would facilitate processing and presentation of released antigens. According to said declaration, following the completion of the consolidation chemoradiation therapy with concomitant capecitabine and IMM-101, the capecitabine plus IMM-101 were continued. The declarant refers to the Capecitabine agent as an orally administered and commonly-used radiation sensitizer. At paragraph 10, said reference notes that some months later, the so-treated patient was scanned to assess the metabolic/avidity status of both the liver and the primary pancreatic tumour, the latter of which had become stable through the combination of gemcitabine, nab-paclitaxel, and IMM-101. The Mudan declaration further refers to a part of the Costa Neves declaration and states there was no evidence of viable metabolically active disease in either the liver or pancreas despite there being evidence of evaluable tumours, which translates to a near CR or complete (metabolic) response, at both sites and is consistent with what is recited in the claims of the patent application as to tumor regression or stabilization. At paragraph 11, the Mudan declaration states the conclusion of the Costa-Neves publication that histopathological analysis of the specimens showed a complete pathological response in both the primary site and liver and asserts that this is a remarkable treatment outcome given the nature of the disease. At paragraph 12, the Mudan declaration acknowledges that the patient’s treatment included the chemotherapeutic gemcitabine, the combination of gemcitabine + nab-paclitaxel, and capecitabine. The declaration states that the patient was treated with the chemotherapy drug gemcitabine as a part of the standard first-line treatment for metastatic pancreatic cancer and nab-paclitaxel was added to the combination gemcitabine and IMM-101. The declarant refers to these as standard-of-care that would not have achieved the near complete metabolic response obtained for this patient without the two-pronged approach of the invention to facilitate an 
	The contents of the Mudan declaration have been carefully considered.  
	Applicants are referred to the new/modified written description rejection set forth in this Office Action to address the amended claims and the newly added claims. The rejection below explains the lack of adequate description for the currently claimed methods at the time of the invention and the entirety of the multimodality treatment method disclosed in the 2015 Costa Neves reference (including the entire Figure 3 therein) not being commensurate in scope with the instantly claimed methods. In the instant case, the issue is not whether or not the 2015 post-filing reference of Costa Neves et al. disclosed a multimodality method of treating pancreatic cancer metastasis or pancreatic cancer using many critical steps of administration of multiple anti-cancer agents identified therein. Instead, that the multi-anticancer agents-multistep treatment method of the 2015 Costa Neves reference is not commensurate in scope with and is not the same as the instantly claimed two-agent method is.  The IMM-101 co-administration with the multiple chemotherapeutic agents and combination of chemotherapeutic agents, i.e., anticancer agents gemcitabine, gemcitabine plus nab-paclitaxel, and more than one cycle of Capecitabine (which is recognized in the art as an effective monotherapeutic anticancer agent from phase II trial(s) and which has been used in combination with other anticancer agents as taught on at least pages 218 and 233 of Wagstaff et al. Drugs 63: 217-236, 2003) as well as pre-RFA plus pre-SBRT application of 59.4 Gy chemoradiation in 33 precise fractions are all the critical and essential elements of the method of treatment of metastatic pancreatic cancer disclosed in the 2015 post-filing Costa-Neves reference and are all critical or essential to the results published in the 2015 Costa-Neves reference, but are not a part of the as-filed application. Said multimodality method of cancer treatment with all these required critical elements is not the same as and is not commensurate in scope with the instantly claimed method. See paragraph 19 below.
Rejection(s) Moot
7)	The rejection of claims 34, 42, 43, 45 and 48 made in paragraph 12 of the Office Action mailed 03/10/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
8)	The rejection of claims 45 and 48 made in paragraph 14(b) of the Office Action mailed 03/10/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of Applicants’ cancellation of the claims.
9)	The provisional rejection of claims 42 and 43 made in paragraph 16(a) of the Office Action mailed 03/10/21 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 14 and 1 of the co-pending application 16916194 is moot in light of Applicants’ cancellation of the claims.
10)	The provisional rejection of claim 45 made in paragraph 16(b) of the Office Action mailed 03/10/21 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 21 and 20 of the co-pending application 16916194 is moot in light of Applicants’ cancellation of the claim.
11)	The rejection of claims 34, 42, 43, 45 and 48 made in paragraph 17 of the Office Action mailed 03/10/21 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 5, 4, 2, 1 and 7-11 of the US patent 8,617,520 B2 (of record) in view of Schellenberg et al. (Int. J. Radiation Oncology Biol. Phys. 72: 678-686, 2008, of record) is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
12)	The rejection of claim 40 made in paragraph 14(a) of the Office Action mailed 03/10/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the base claim 25. 
13)	The provisional rejection of claim 25 made in paragraph 16(a) of the Office Action mailed 03/10/21 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 14 and 1 of the co-pending application 16916194 is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from 16916194.
14)	The provisional rejection of claim 44 made in paragraph 16(b) of the Office Action mailed 03/10/21 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 21 and 20 of the co-pending application 16916194 is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from 16916194.
15)	The rejection of claims 44, 46, 47, 38, 40, 35, 31, 27 and 25 made in paragraph 17 of the Office Action mailed 03/10/21 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 5, 4, 2, 1 and 7-11 of the US patent 8,617,520 B2 (of record) in view of Schellenberg et al. (Int. J. Radiation Oncology Biol. Phys. 72: 678-686, 
16)	The rejection of claims 25, 27, 31, 35, 38, 40, 44, 46 and 47 made in paragraph 12 of the Office Action mailed 03/10/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ amendments to the claims and/or base claim and the new/modified rejection set forth below to address the claims as amended and the newly added claims. Applicants’ arguments have been considered and many are moot in light of the claim amendments and the new rejection set forth below. Others are addressed below and/or under the new/modified written description rejection to the extent still applicable.
	Applicants’ remarks on the Immodulon Report and the clinical study NCT01539824 presented on pages 9 and 10 of their amendment and Remarks filed 09/10/21 with regard to the use of a single targeted dose of radiation used are considered, but are moot in light of the claim amendments. 
	The various other remarks or arguments made by Applicants are basically the statements of the two declarants that are addressed supra. With regard to the Applicants’ remarks made on pages 10-15 of their amendment filed 09/10/21 explaining the contents of the 132 declarations by Drs. Gaya and Mudan and the post-filing 2015 Costa Neves reference, Applicants are referred to paragraph 6 supra and paragraph 19 below for the Office’s response.
Rejection(s) under 35 U.S.C § 112(a) or pre-AIA , First Paragraph
17)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
  
18)	New claim 52 is rejected under 35 U.S.C § 112(a) 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 

The immunogenic cell death therapy is preferably carried out on metastatic cancer cells or tissue rather than the primary tumour. Metastatic cancer cells are those cancer cells that have spread from the primary tumours. Treatment is carried out with the aim of causing disruption to the tumours such that there is the release of tumour antigens which can then be recognised by the immune system. Accordingly, the treatment can be carried out at sub-lethal levels, sufficient to induce a minimal cell damage. The metastatic cancer cells or tissue may be present in an organ or site different to that of the primary tumour.

This part of the specification describes the immunogenic cell death therapy carried out on metastatic cancer cells or tissue rather than the primary tumour. Therefore, the above-identified limitations in the claim and the currently claimed scope of the claim are considered to be new matter.  See M.P.E.P 608.04 to 608.04(c).  
Applicants are invited to point to the descriptive support in specific pages and lines of the disclosure, as originally filed, for the limitations identified above, or alternatively, remove the new matter from the claim.  Applicants should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06.  
19)	Claims 25, 27, 31, 35, 38, 40, 44, 46, 47 and 49-52 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). The written description provision of 35 U.S.C § 112, pre-AIA , first paragraph is pertinent to possession at the time of the invention and it is severable from its enablement provision.  
	Instant base claim 25, as amended, is representative of the claimed invention. It is drawn to a method of treating a tumour in a human patient, wherein the tumour is pancreatic cancer, the method comprising (a) applying an ablative tumour disruption therapy to the tumour to induce damage to the tumour or to one or more tumour cells and release of tumour antigens, wherein the ablative tumour disruption therapy is targeted radiotherapy of the tumour simultaneously, separately or sequentially with induction of damage to the tumour or one or more tumour cells, intradermally administering to the human patient an immunomodulator composition consisting of non-pathogenic heat-killed whole cell Mycobacterium obuense, wherein 0.01 mg to 1 mg of the heat-killed whole cell Mycobacterium obuense is intradermally administered per dose, wherein the immunomodulator composition is intradermally administered in multiple doses prior to and after the ablative tumour disruption therapy, wherein the pancreatic tumour is regressed or stabilized. The claim limitation one or more tumour cells encompasses at a minimum a single tumour cell, two tumour cells etc, the damage to which induced by the targeted radiotherapy is required to release sufficient amount of tumour antigens for IMM-101 to act on to induce the required pancreatic cancer-regressing or pancreatic cancer-stabilizing therapeutic functions. Claim 44, as amended, is drawn to a similar method, but for treating metastatic pancreatic cancer in a human patient, wherein the ablative disruption therapy is targeted radiotherapy of the metastatic cancer tissue comprising a dose of radiation that is fractionated and is applied to metastatic cancer tissue at a site different to that of a primary pancreatic tumour, wherein the ablative disruption therapy induces damage to the metastatic cancer tissue, wherein the metastatic cancer tissue at a site different to that of the primary pancreatic tumour and/or the primary pancreatic tumour is regressed or stabilized. While the elected ablative tumour disruption therapy is the stereotactic ablative radiotherapy (SBRT or SABR) recited in claims 27, 46 and 47, the ablative tumour disruption therapy applied in the method of claims 25, 31, 35, 38, 40, 44, 49, 50 and 52 encompasses any non-SBRT ablative tumour disruption therapy. The ablative tumour disruption therapy in the method of claims 25, 31, 35, 38, 40, 44, 49, 50 and 52 is not limited to fractionated stereotactic ablative radiotherapy of 54.9 Gy applied in 33 fractions.
Claim 47, as amended, is drawn to a method for treating metastatic pancreatic cancer in a human patient, the method comprising applying stereotactic ablative radiotherapy (SBRT or SABR) to metastatic cancer tissue at a site different to that of a primary pancreatic tumour, wherein the SBRT comprises a dose of radiation that is fractionated and induces damage to the metastatic cancer tissue and release of tumour antigens; and simultaneously, separately or sequentially with the SBRT, intradermally administering to the human patient an immunomodulator composition consisting of non-pathogenic heat-killed whole cell Mycobacterium obuense, wherein 0.1 mg to 1 mg of the heat-killed whole cell Mycobacterium obuense is intradermally administered per dose, wherein the immunomodulator composition is intradermally administered in multiple doses prior to and after the ablative tumour disruption 
An analysis of the breadth of instant claims indicates the following. The pancreatic cancer to be treated includes within its scope at least different stages of primary pancreatic cancer including stage III and stage IV, advanced pancreatic ductal adenocarcinoma, metastatic pancreatic ductal adenocarcinoma, oligometastatic pancreatic cancer species, and metastatic pancreatic cancer as recited in the dependent claims 38, 44, 46, 47, 50 and 51. The human patient is not limited to the one who has been pre-treated for pancreatic cancer or for metastatic pancreatic cancer. The recited intradermal administering requires administering of the IMM-101 immunomodulator simultaneously, separately or sequentially with any generic ablative tumour disruption targeted radiotherapy or with the elected stereotactic ablative radiotherapy (SBRT or SABR) species comprising a dose of radiation that is fractionated, the interval of time encompassed within the separate or sequential administering being unlimited number of weeks, months or years. The fractionated radiation dose is not limited to 59.4 Gy in 33 fractions, instead, it encompasses a minimum of 2 fractions, 3 fractions etc. As is acknowledged by Applicants, pancreatic cancer is recognized in the art as the most aggressive human malignancies with poor prognosis. See the entire reference of Weledji et al. Oncol. Rev. 10: 294, pages 28-37, 2016 (of record) including ‘Abstract’ and ‘Introduction’ therein. Thus, encompassed within the scope of the claims are methods of treating any type or any stage of pancreatic cancer including stage III and stage IV, metastatic pancreatic cancer, advanced pancreatic ductal adenocarcinoma, metastatic pancreatic ductal adenocarcinoma, or oligometastatic pancreatic cancer species via intradermal administering of the non-pathogenic, heat-killed whole cell Mycobacterium obuense (IMM-101) in the dose range as recited, in combination with any generic fractionated ablative tumour disruption radiotherapy or with SBRT to a human patient diagnosed to have any of these pancreatic cancers prior to and after the ablative tumour disruption radiotherapy or SBRT, the interval between the ablative tumour disruption targeted radiotherapy and the intradermal administering of the immunomodulator being any number of weeks, months, or years. Said two-element treatment is a requirement of the claimed methods that elicits the requisite regression or stabilization of said cancer or metastatic cancer tissue away from the primary cancer. However, at the time of the invention, Applicants were not in possession of the methods as claimed.    
The Written Description Guidelines state: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  This is critically important because treatment of cancer is very unpredictable. With regard to the difficulty and predictability of success of immunotherapy against cancer, the following was known in the state of the art at the time of the invention.  For example, Akle et al. (US 20130209517 A1 filed 02/15/12, of record) taught:
[0007] To date, a major barrier to attempts to develop effective immunotherapy for cancer has been an inability to break immunosuppression at the cancer site and restore normal networks of immune reactivity.

[0008]  …………… there is no simple immunotherapeutic strategy available for consistently enhancing such immune responses.

[0011] …… The mycobacterial cell wall extracts used in the prior art combination therapies also elicit pro-inflammatory cytokines, reactive nitrogen species and recruit leukocytes which are associated with pathology including weight loss due to TNF-quadrature mediated cachexia, with associated lipidemia, hypoglycaemia and peritonitis with ischemic and hemorrhagic lesions in the GI tract. The prior art combination therapies may therefore exacerbate the inflammatory response and have severe side effects.

Particularly with regard to the treatment of pancreatic cancer, the state of the art even several years after the effective filing date of the instant application recognizes that pancreatic tumors are 'notoriously hard to treat' with extremely poor prognosis. See Fred Hutch News Service, pages 1-5, 10 May 2016 (of record). Applicants have acknowledged this in their response filed 06/30/20. 
	A review of the as-filed specification indicates that the two-agent combination, i.e., the combination of application of any generic ablative tumour disruption radiotherapy that is fractionated or of the fractionated SBRT ablative targeted radiotherapy to either pancreatic tumour or to metastatic pancreatic cancer tissue at a site different to that of a primary pancreatic tumour in a human patient and simultaneous, separate or sequential intradermal administration to the human patient an immunomodulatory composition consisting of the recited dose of non-pathogenic heat-killed whole cell Mycobacterium obuense (i.e., IMM-101) has not been correlated, at the time of the invention, with the requisite pancreatic cancer-treating, -stabilizing and -regressing therapeutic functions, and the requisite metastatic pancreatic cancer-treating, -stabilizing and -regressing therapeutic functions. Example 1 of the instant specification involves subcutaneous administration of IMM-101 to mice injected with Renca tumour cells and therefore not pertinent to the currently claimed method of treating pancreatic cancer, primary pancreatic cancer, or metastatic pancreatic cancer at a site different to that of a primary pancreatic tumour, or stabilizing or regressing said cancers in a human patient via application of any ablative targeted radiotherapy or SBRT that is fractionated to the tumour or to one tumour cell or more than one tumour cells, or to the metastatic cancer tissue at a site different to that of a primary pancreatic cancer to induce damage to said tumour or to said metastatic cancer tissue and release tumour antigens, and simultaneously, separately, or sequentially with the induction of said damage, intradermally administering to the human patient an immunomodulatory composition consisting of 0.01 mg to 1 mg, or 0.1 to 1.0 mg per dose of the non-pathogenic heat-killed whole cell Mycobacterium obuense (i.e., IMM-101) in multiple doses prior to and after the generic ablative tumour disruption radiotherapy or SBRT such that it results in regression or stabilization of the primary pancreatic cancer and/or the metastatic pancreatic cancer in said human patient. As is acknowledged previously by Applicants, neither Example 1 nor Example 2 of the as-filed specification is directed to treatment of pancreatic cancer (see first full paragraph of page 13 of Applicants’ amendment and Remarks filed 06/30/20). No methods of treating a metastatic pancreatic cancer that results in regression or stabilization of a primary pancreatic tumour and/or a metastatic pancreatic cancer tissue by applying a specified fractionated dose of SBRT, let alone a specified fractionated dose of any non-SBRT ablative tumour disruption radiotherapy to metastatic cancer tissue at a site different to that of a primary pancreatic tumour in a human patient, which dose induces damage to the primary pancreatic tumour, to one (i.e., single) tumor cell or to more than one cells of the tumour, or to said tissue of the metastatic pancreatic tumour at a different site inducing release of sufficient tumour antigens, and simultaneously, separately or sequentially administering IMM-101 intradermally as claimed, was in Applicants’ possession at the time of the invention.  The specific dose of a fractionated SBRT that is required to induce damage to the pancreatic tumour or to a single tumor cell, or to the pancreatic metastatic cancer tissue at a site different to that of a primary pancreatic tumour in a human patient to release optimal amount of tumour antigens therefrom and that works therapeutically in combination with the recited dose range of the intradermally administered IMM-101 resulting in stabilization or regression of the primary pancreatic tumour and/or the metastatic pancreatic tissue is not disclosed without which one skilled in the art cannot reasonably conclude that the inventors had possession of the claimed invention at the time of filing.  
at the time of the invention is not a single, simple determination, but rather is a factual determination reached by considering other factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. The description needed to satisfy the requirements of 35 U.S.C § 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. 
	With regard to the maturity and the level of knowledge and skill in the art of treating cancer using a combination therapy that includes radiation, Golden and Formenti (Int. J. Radiation Oncol. Biol. Phys. 91: 252-254, February 2015, of record) expressly taught the following years after the filing date of the instant application (see paragraph bridging pages 253 and 254) [Emphasis added]:
	The new area of combining radiation therapy and immunotherapy warrants a systematic approach to optimize the radiation therapy component. Optimal dose and fractionation of radiation are likely to depend on the immunotherapy chosen for combined treatments and, unfortunately, need to be established for each tumor type and distinct immune manipulation. Additionally, different immunotherapeutic strategies may require exploring alternate sequencing options. Most of all, although informative and often predictive, preclinical work cannot replace trials……

Applicants and/or declarants refer to the 2015 post-filing reference of Costa Neves as providing written description for the instantly claimed methods.  However, as set forth previously, “application sufficiency under 112, first paragraph must be judged as of its filing date”. See In re Glass, 492 F.2d 1228, 1232 (CCPA 1974). That is, the question of whether a patent application satisfies each section of 35 U.S.C § 112(a) (written description, best mode and enablement) is analyzed as of the application’s earliest effective filing date. See In re Hogan, 559 F.2d 595, 605-607 (1977). MPEP 2164.05(a). See also Ethanol Boosting Systems, LLC v. Ford Motor Company (Delaware 2019) (“Appellees are correct that written description is judged on the state of the art as of the priority date”). While the post-priority-date evidence can be submitted to show that the species disclosed by Applicants are not ‘representative’ of the claimed genus, such a post-filing reference cannot be used to show “in reverse” the state of the art or possession at the time of filing, i.e., what happened post-filing is not what happened at the time of filing.  In any event, the December 2015 post-filing-date reference of Costa Neves et al. referred to by Applicants and/or discussed by declarants not only represents post-filing state of and RFA as late as in early 2015 is not commensurate in scope with the instantly claimed two-agent treatment methods. Contrary to Applicants’ assertion, the multimodality combination therapy disclosed in the 2015 post-filing reference of Costa Neves et al. deploys multiple combinations of multiple anti-cancer therapeutic agents in Stage 4 pancreatic cancer with the application of SBRT plus RFA in early 2015, about four years after the effective filing date of 12/02/2011, to the single metastatic cancer patient who is pre-treated prior to the 2015 Cyberknife SBRT plus RFA treatment.  The 2015 Costa Neves method of treatment required the use of the following multiple combinations of multiple therapeutic agents or components to elicit the therapeutic effects reported therein: 
	(a) Gemcitabine + IMM-101 (Applicants’ method disclosed in US 8,617,520 of record);
	(b) Gemcitabine + nab-Paclitaxel + IMM-101; 
	(c) Consolidation chemoradiation to pancreas of 59.4 Gy in 33 fractions + the anti-cancer drug Capecitabine + IMM-101; 
	(d) Capecitabine + IMM-101; 
	(e) Pancreatoduodenectomy + left hepatectomy; and 
	(f) Capecitabine + IMM-101.
	The (a), (b), (c), (d), (e) and (f) therapeutic agents supra are then followed by 
	(g) RFA to left lung plus Cyberknife SBRT in early 2015 and
	(h) Gemcitabine + nab-Paclitaxel in August 2015. 
The entire Figure 3 of the 2015 Costa Neves et al. reference is set forth herein below to document the critical segments or steps deleted from the partial Figure 3 provided by Applicants on page 12 of their amendment and Remarks filed 09/20/2021 and in a declaration filed 09/20/2021. 		

    PNG
    media_image2.png
    966
    638
    media_image2.png
    Greyscale


Figure 3 supra from the 2015 Costa Neves et al. reference in its entirety documents that the very first critical step used in the 2015 Costa Neves treatment method is the administration of the anti-cancer agent gemcitabine with IMM-101, what appears to be the method disclosed by Applicants in US patent 8,617,520 B2 (of record). This critical step of the method therein is followed, in the specified sequential order as depicted therein, by several other critical steps including the administration of the systemic anti-cancer agent gemcitabine plus the anti-cancer agent nab-Paclitaxel plus IMM-101, followed by the critical consolidation chemoradiation to pancreas of 59.4 Gy in 33 precise fractions concomitantly with the anti-cancer drug Capecitabine, an art-recognized anti-cancer agent plus IMM-101, followed by the critical administration of Capecitabine plus IMM-101, followed by pancreatoduodenectomy + left hepatectomy; followed by another cycle of the anti-cancer drug Capecitabine + IMM-101, followed by the critical combination of both RFA to left lung plus Cyberknife SBRT to liver with no indication of fractionation and of the number of fractions of a specific Gy used with no intradermal administration of IMM-101 therewith in early 2015. The top of page 5 of the 2015 Costa Neves reference discloses that the combination SBRT+RFA was also followed by gemcitabine + nab-paclitaxel chemotherapy in August 2015.  Thus, the multimodality combination therapy disclosed in the 2015 post-filing reference of Costa Neves et al. and discussed in the declarations required the administration of various critically important anti-cancer therapeutic agents and combinations thereof together with the concomitant chemoradiation to pancreas of 59.4 Gy in 33 precise fractions, prior to the application of Cyberknife SBRT plus RFA combination without IMM-101 and after the application of Cyberknife SBRT plus RFA combination without IMM-101 and the gemcitabine + nab-paclitaxel combination chemotherapy.  Clearly, this is not the two-agent treatment method currently claimed in the instant claims. The 2015 Cost Neves method is not commensurate in scope with the currently claimed two-agent treatment method that requires the application of any generic ablative tumour disruption radiotherapy that is fractionated including fractionated SBRT.  The various anti-cancer therapeutic elements and combinations thereof set forth supra at (a) through (h) that are critical to the multimodality combination therapy or treatment method of the 2015 post-filing Costa Neves reference are not a part of the written description in the as-filed instant application and in the priority application filed on 12/02/2011. Clearly, with the art-recognized unpredictability set forth supra combined with the lack of showing at the time of the invention within the as-filed specification of possession of the claimed methods of treating pancreatic cancer via the recited steps and of treating metastatic pancreatic cancer by applying at a site different to that of a primary pancreatic cancer as claimed, one of skill in the art would not reasonably conclude that Applicants were in possession of the claimed methods of treating the most aggressive and hard to treat human malignancies of pancreatic cancer and its metastases at the time of the invention.  
With regard to the written description requirement, it must be noted that "[t]he applicant must ….. convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). In the instant case, the as-filed specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the claimed invention at the time of filing.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement is not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). A mere idea or unsubstantiated function in an unpredictable art is insufficient for written description. The specific description or guidance, not general description or guidance is needed. A mere proposal of using low-dose irradiation delivery in conjunction with an immunotherapeutic agent which “will” establish a long-term immunological response to the tumour and promote anti-tumor immunity as mentioned at lines 13-16 of page 16 of the as-filed specification was a mere plan and a wish with a hope of achieving the goal. Table 1 of the as-filed specification represents a mere plan for what ‘will be’ done. Clearly, at the time of the invention, Applicants did not have possession of, or did not reduce to practice, the two-element methods of treatment as claimed. There is inadequate written description for the breadth of the methods as claimed. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ) first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or pre-AIA , Second Paragraph
20)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
21)	Claims 49-51 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.  
	(a)	New claim 49 is ambiguous and indefinite for lacking sufficient antecedence in the limitation ‘regression of the tumour’. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the regression of the tumour--. 
	(a)	New claims 50-51 are ambiguous and indefinite for lacking sufficient antecedence in the limitation ‘regression of the primary pancreatic tumour’. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the regression of the primary pancreatic tumour--.
Double Patenting Rejection(s)
22)	Claims 44, 46, 47, 40, 38, 35, 31, 27, 25 and 49-52 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 5, 4, 2, 1 and 7-11 of the US patent 8,617,520 B2 (of record) in view of Kurahara et al. (Jpn. J. Cancer Chemother. 39: 481-483, 07 March 2012) and Polistina et al. (Ann. Surg. Oncol. 17: 2092–2101, 2010). Although the claims are not identical, they are not patentably distinct from each other. The above-identified claims of the ‘520 patent are directed to a method of treating, preventing, reducing, inhibiting and/or controlling the formation or establishment of metastasis associated with pancreatic cancer in a subject intended to undergo chemotherapy, wherein said method comprises simultaneously, separately or sequentially administering to the subject via intradermal route, a therapeutically effective amount of an immunomodulator, comprising non-pathogenic, heat-killed whole cell Mycobacterium obuense and gemcitabine. The open claim language in the instant claims does not exclude, but permits gemcitabine administration in the claimed method. The therapeutically effective amount of the non-pathogenic, heat-killed whole cell Mycobacterium obuense administered intradermally in the method of the ‘520 patent is 107 to 109 cells which falls within the amount recited in claim 40 and encompassed within the scope of claims 44, 46, 47, 38 and 25. Furthermore, as in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the ‘520 patent, for example at lines 45-49 of column 5, identifies the subject of the invention to be human and the effective amount or dose of the non-pathogenic, heat-killed whole cell Mycobacterium obuense to be from 0.01 mg to 1 mg, or from 0.1 mg to 1 mg, indicating that a human subject and said dose range are intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 
	The ‘520 patent is silent on the application of the targeted ablative tumour disruption radiotherapy such as SBRT to the patient wherein a radiation dose is fractionated. 
	However, it was routine and conventional in the art to include fractionated targeted radiotherapy with gemcitabine in the treatment of pancreatic cancer with metastases and the control of pancreatic tumors. For instance, Kurahara et al. taught the addition of SBRT comprising a 4-fraction dose of radiation to anticancer gemcitabine therapy as being useful in the treatment of pancreatic cancer with distant metastases and in the control of pancreatic tumors. See English abstract on page 481 and Figure 1. 
	Likewise, Polistina et al. (2010) taught a method of treating human patients with pancreatic cancer by adding to gemcitabine therapy the fractionated SBRT Cyberknife, applied in 3 fractions. The treatment showed local control and radiologic regression. See title, ABSTRACT, first full paragraph of page 2093, METHODS on page 2093, last full paragraph of page 2093, last but one sentence of the paragraph bridging the two columns of page 2096, and Table 2. By using said fractionated SBRT, Polistina et al. (2010) demonstrated the lack of any marked toxicity and thereby confirmed the previous results obtained in the art wherein a single-fraction stereotactic Cyberknife radiosurgery was used. See first full sentence of second full paragraph of page 2099, first full paragraph of page 2099, and the first sentence of the paragraph bridging pages 2098 and 2099.   
Given the teachings of Kurahara et al. that the addition of SBRT comprising a fractionated dose of radiation to anticancer gemcitabine therapy is useful in the treatment of pancreatic cancer with distant metastases and in the control of tumors, and given the teachings of Polistina et al. (2010) of the advantageous use of gemcitabine chemotherapy with the fractionated Cyberknife SBRT in the treatment of pancreatic cancer, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the gemcitabine plus fractionated Cyberknife SBRT in place of gemcitabine in the method of the ‘520 patent to produce the instant invention. Given Kurahara’s teachings of treating pancreatic cancer with distant metastases and controlling tumors and given Polistina’s (2010) teaching of the effective use of gemcitabine in combination with fractionated Cyberknife SBRT for treating human patients with pancreatic cancer, one of ordinary skill in the art would have been motivated to extend the method of the ‘520 patent to treating pancreatic cancer to produce the instant invention for the expected benefit of providing an effective cancer treatment method that results in cancer regression and local control of tumors with the lack of marked toxicity. The In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  Furthermore, the intradermal administration of the immunomodulator composition prior to and after the SBRT or after said regression as recited is an obvious matter of study design choice or standard technique choice.  
23)	Claim 25 and new claim 52 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 5, 4, 2, 1 and 7-11 of the US patent 8,617,520 B2 (of record) in view of Mahadevan et al. (Int. J. Radiation Oncol. Biol. Phys. 78: 735-742, 2010, of record). Although the claims are not identical, they are not patentably distinct from each other. The above-identified claims of the ‘520 patent are directed to a method of treating, preventing, reducing, inhibiting and/or controlling the formation or establishment of metastasis associated with pancreatic cancer in a subject intended to undergo chemotherapy, wherein said method comprises simultaneously, separately or sequentially administering to the subject via intradermal route, a therapeutically effective amount of an immunomodulator, comprising non-pathogenic, heat-killed whole cell Mycobacterium obuense and gemcitabine. The open claim language in the instant claims does not exclude, but permits gemcitabine administration in the claimed method. Furthermore, as in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the ‘520 patent, for example at lines 45-49 of column 5, identifies the subject of the invention to be human and the effective amount or dose of the non-pathogenic, heat-killed whole cell Mycobacterium obuense to be from 0.01 mg to 1 mg, or from 0.1 mg to 1 mg, indicating that a human subject and said dose range are intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 
	The ‘520 patent is silent on the application of the targeted ablative tumour disruption radiotherapy such as SBRT to a pancreatic cancer patient wherein a radiation dose is fractionated. 
	However, the use of fractionated targeted radiotherapy with gemcitabine in the treatment of pancreatic cancer was known in the art at the time of the invention. For instance, Mahadevan et al. taught the use of both gemcitabine and fractionated SBRT in the treatment of 
Given the teachings of Mahadevan et al. of using both gemcitabine and fractionated SBRT in the treatment of nonmetastatic local pancreatic cancer, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the method of the ‘520 patent to treat a pancreatic cancer patient with the use of gemcitabine plus fractionated SBRT to produce the instant invention. The resultant method would meet the structural requirements of the instantly claimed method and would be expected to elicit the same effects as recited in the instant claims including cancer tissue regression or stabilization. Note that the test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Furthermore, the intradermal administration of the immunomodulator composition prior to and after the SBRT or after said regression as recited is an obvious matter of study design choice or standard technique choice. 
Claim(s) Objection(s)
24)	Claims 25, 40, 44, 47 and 49 are objected to for the following reason(s):
(a)	Claims 47, 44 and 25, as amended, are objected to for reciting the limitation ‘mgto’ without leaving a space in between 'mg' and ‘to’. See line 12 of claim 25, line 13 of page 44, and line 11 of page 47.
	(b)	Analogous objection applies to claim 25, as amended, with regard to the recitation of the limitation ‘perdose’. See line 13.
	(c)	New claims are objected for leaving unnecessary extra spaces between the claim limitations. See for example line 2 of new claim 49.  
	(d)	Analogous objection applies to claims 40, 44 and 47, as amended. See for example line 2 of claim 40, line 12 of claim 47, and line 14 of page 44.
Relevant Art
25)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
	Allen et al. (Int. J. Radiat. Oncol. Biol. Phys. 59: 1461-1467, 2004) taught the treatment of pancreatic cancer using fractionated radiotherapy with concurrent gemcitabine. See at least title, abstract on page 1461, and Figure 2. 
	Talamonti et al. (Annals Surg. Oncol. 13: 150-158, 2006) taught the safe, well tolerated and effective treatment of pancreatic carcinoma using gemcitabine with concurrent fractionated radiation. See entire reference including title and abstract.
		McGinn et al. (J. Clin. Oncol. 19: 4202-4208, 2001) taught treating pancreatic cancer using gemcitabine-based chemoradiotherapy that comprised including fractionated radiotherapy with gemcitabine therapy. See abstract on page 4202 and Figure 1.  
Conclusion
26)	No claims are allowed.
27)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
28)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
29)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
30)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
				

October, 2021